ORIGINAL
       3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laims
                                      No. 15-607C
                              (Filed September 28, 2015)
                              NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                  *                                     FILED
BILLY DRIVER,                     *                                   SEP 2 8. 2015
                                  *
                 Plaintiff,       *                                  U.S. COURT OF
                                  *                                 FEDERAL CLAIMS
     v.                           *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                       ORDER

      Billy Driver is a prose plaintiff, having filed a complaint against the United
States on June 16, 2015. Plaintiff seeks compensation for his alleged unjust
conviction and continuing imprisonment in the California state prison system.
Mister Driver also seeks social security benefits and requests damages for torts
committed by prison guards, such as withholding meals from him.

       Defendant moved to dismiss this case for lack of jurisdiction on August 12,
2015. In support of its motion, the government argues that this court does not have
jurisdiction over plaintiffs claims for unjust conviction. Mot. at 4. In order for this
court to have jurisdiction, plaintiff must have a valid certificate of innocence.
Grayson v. United States, 141 Ct. Cl. 866, 869 (1958). Id. Defendant notes that
plaintiff has not submitted a valid certificate of innocence. Id. The government
also argues that this court lacks jurisdiction over claims for social security benefits,
Marcus v. United States, 909 F.2d 1470, 1471 (Fed. Cir. 1990), and tort claims
against the government, Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997).
Id. at 6-7.

       Pursuant to the Rules of the United States Court of Federal Claims (RCFC),
plaintiff is required to respond to a motion seeking dismissal under RCFC 12(b)
within 28 days of service. RCFC 7.2(b)(l). Plaintiffs response to the government's
motion to dismiss was due on or by September 14, 2015. Plaintiff has not filed a
response. The failure to timely respond to a motion to dismiss a case, by itself,
warrants dismissal of the case for failure to prosecute and to comply with these
rules. See RCFC 4l(b).

        Taking into consideration plaintiffs pro se status, however, the Court has
examined the complaint. Nothing in this pleading alleges a cause of action over
which this court has jurisdiction. The documents that plaintiff has submitted with
his complaint do not remotely resemble the certificate of innocence required by 28
U.S.C. § 2513. Nor, for that matter, has plaintiff even alleged that he was convicted
of a crime against the United States, which is necessary to bring a claim under 28
U.S.C. § 1495. To the contrary, plaintiff remains incarcerated in a state
penitentiary, apparently for violations of state criminal laws. The government is
correct that our court lacks jurisdiction over claims for social security benefits and
torts actions against the government. See Marcus, 909 F.2d at 1471; Brown, 105
F.3d at 623; 28 U.S.C. 1491(a)(l) (limiting jurisdiction to "cases not sounding in
tort"). Thus, defendant's motion to dismiss this case, for lack of subject-matter
jurisdiction, is GRANTED. The Clerk shall close the case.


IT IS SO ORDERED.



                                       ~~;i£
                                       Ju ge




                                        -2-